     Case 1:20-cv-00443-JTN-PJG ECF No. 4 filed 06/02/20 PageID.15 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

ANDREW J. PHILLIPS-ADDIS,

                       Petitioner,                     Case No. 1:20-cv-443

v.                                                     Honorable Janet T. Neff

GRETCHEN WHITMER,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court concludes that the petition must be dismissed

because Petitioner does not raise a cognizable claim for habeas corpus relief.
      Case 1:20-cv-00443-JTN-PJG ECF No. 4 filed 06/02/20 PageID.16 Page 2 of 4



                                             Discussion

I.       Factual allegations

                Petitioner Andrew J. Phillips-Addis is incarcerated with the Michigan Department

of Corrections at the Oaks Correctional Facility (ECF) in Manistee, Manistee County, Michigan.

Petitioner states that he is seeking relief pursuant to 28 U.S.C. § 2254. However, Petitioner does

not appear to be challenging the fact or duration of his state court conviction in this case. Instead,

Petitioner is complaining that he and other prisoners at ECF are being forced to submit to testing

for COVID-19. Although Petitioner’s assertions are muddled and rambling, it appears that he is

seeking injunctive or declaratory relief.

II.      Conditions of confinement claim

                As noted above, Petitioner filed his application for habeas relief under 28 U.S.C.

§ 2254. Section 2254 authorizes district courts to issue a writ of habeas corpus to a state prisoner

who is in custody pursuant to the judgment of a State court in violation of the Constitution or laws

or treaties of the United States. See Rittenberry v. Morgan, 468 F.3d 331, 336-37 (6th Cir. 2006).

28 U.S.C. § 2241(c)(3). Where a prisoner is challenging the very fact or duration of his physical

imprisonment and the relief that he seeks is a determination that he is entitled to immediate release

or a speedier release from that imprisonment, his sole federal remedy is a petition for writ of habeas

corpus. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). However, habeas corpus is not

available to prisoners who are complaining only of the conditions of their confinement or

mistreatment during their legal incarceration. See Martin v. Overton, 391 F.3d 710, 714 (6th Cir.

2004); Lutz v. Hemingway, 476 F. Supp. 2d 715, 718 (E.D. Mich. 2007).

                In this case, Petitioner’s sole complaint appears to be that prisoners, such as

himself, are being tested for COVID-19 without their consent. Petitioner asserts that Governor



                                                  2
   Case 1:20-cv-00443-JTN-PJG ECF No. 4 filed 06/02/20 PageID.17 Page 3 of 4



Whitmer lacks the authority to order such testing. This claim does not implicate the fact or duration

of his confinement. Rather, his claim challenges a condition of his confinement.

                 Complaints concerning conditions of confinement “do not relate to the legality of

the petitioner’s confinement, nor do they relate to the legal sufficiency of the criminal court

proceedings which resulted in the incarceration of the petitioner.” Lutz, 476 F. Supp. 2d at 718

(quoting Maddux v. Rose, 483 F. Supp. 661, 672 (E.D. Tenn. 1980)).                Because Petitioner

challenges only the conditions of his confinement, his claims “fall outside of the cognizable core

of habeas corpus relief.” Hodges v. Bell, 170 F. App’x 389, 393 (6th Cir. 2006). An inmate like

Petitioner may, however, bring claims challenging the conditions of his confinement under 42

U.S.C. § 1983.

                 Although pro se litigants are treated to less stringent pleading formalities, courts

still require such litigants to meet basic pleading standards. Wells v. Brown, 891 F.2d 591, 594

(6th Cir. 1989). “Arguably, hanging the legal hat on the correct peg is such a standard, and

‘[l]iberal construction does not require a court to conjure allegations on a litigant’s behalf.’”

Martin, 391 F.3d at 714 (quoting Erwin v. Edwards, 22 F. App’x 579, 580 (6th Cir. 2001)

(dismissing a § 1983 suit brought as a § 2254 petition)). Where, as here, claims about conditions

of confinement are not cognizable in an action under § 2254, the district court must dismiss the

habeas action without prejudice to allow the petitioner to raise his potential civil rights claims

properly in a § 1983 action. Martin, 391 F.3d at 714. Accordingly, the Court will dismiss

Petitioner’s claims without prejudice to his ability to pursue them in a civil rights action.




                                                  3
  Case 1:20-cv-00443-JTN-PJG ECF No. 4 filed 06/02/20 PageID.18 Page 4 of 4



                                            Conclusion

               The Court will enter a judgment dismissing the petition. Should Petitioner wish to

pursue the claims asserted in his petition, he should submit them in the form of a civil action filed

under 42 U.S.C. § 1983.


Dated: June 2, 2020                                  /s/ Janet T. Neff
                                                      Janet T. Neff
                                                      United States District Judge




                                                 4
